AFTER REMAND FROM THE SUPREME COURT OF ALABAMA

TAYLOR, Presiding Judge.
The state appealed the trial court’s order granting Charlie Hill’s motion to suppress evidence obtained as a result of an investigatory stop. We affirmed the trial court’s actions by an unpublished memorandum. See Hill v. State, 683 So.2d 1074 (Ala.Cr.App.1996) (table). In our memorandum, we held that the trial court’s ruling was correct because the stop violated the Fourth Amendment as applied to the states through the Due Process Clause of the Fourteenth Amendment. The Supreme Court of Alabama reversed our judgment, stating that the stop did not violate the Fourth and Fourteenth Amendments. State v. Hill, 690 So.2d 1201 (Ala.1996).
The trial court’s order granting Hill’s motion to suppress is reversed pursuant to the Supreme Court’s holding in Hill. This cause is therefore remanded to the Circuit Court for Chambers County for proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED.
All the Judges concur.